Citation Nr: 0421483	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  03-20 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel












INTRODUCTION


The veteran has unverified service in the United States Army 
from March 1979 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for gastritis.


FINDINGS OF FACT


1.  The original claims folder was either lost or destroyed, 
but the file was reconstructed to include available records.

2.  Based on the available records, the veteran's stomach 
disorder did not develop until many years after service and 
is not the result of any incident in service.


CONCLUSION OF LAW


The grant of service connection for a stomach disorder is not 
warranted.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 
C.F.R. §  3.303 (2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran has unverified service in the United States Army 
from March 1979 to May 1983.

A physical examination was conducted in March 1979 to certify 
the veteran's eligibility to begin military training.  On the 
Standard Form 88, the examining physician stated that the 
veteran did not have a stomach disorder and cleared him to 
begin military service.  The service medical records do not 
appear to be complete.

Clinical records dated March 1979 indicated that the veteran 
suffered from pain in his left heel, but had no chronic 
disease.  The veteran indicated that he had a history of foot 
problems.  The service medical records also included an 
immunization record beginning in March 1979 and ending in 
November 1982.  No further service records were associated 
with the claims folder.

There are no private or VA medical records reflecting 
treatment for the veteran's stomach disorder from 1979 to 
2001.

In February 2002 VA progress notes, the veteran reported a 
history of heartburn and indigestion.  He stated that he used 
Tums with only partial relief.

In March 2002 the veteran was diagnosed with gastric 
Hepatitis C.  He indicated that he planned to see a 
specialist at the VA gastric clinic for his condition.

The April 2002 VA progress notes indicated that the veteran's 
prescription for Zantac was unsuccessful in helping to 
alleviate his stomach-related discomfort.  The veteran was 
diagnosed with gastroesophageal reflux disease (GERD).

In July 2002, the veteran's gastric Hepatitis C consultation 
revealed that his abdomen was round and soft with no bulging 
flank.  Later in July 2002, the veteran's physician followed 
up with his gastric treatment.  The physician noted that the 
veteran had taken more than the recommended dosage of Zantac 
without relief.  He was then switched to Aciphex, which was 
successful for a short period of time.  The veteran 
complained of daily pain and described what he felt were 
"knots" in his midepigastric region.  Some nausea and 
vomiting were noted.  The assessment stated the veteran's 
stomach disorder was not likely related to his liver 
enlargement or his gallstones.  The physician also noted that 
the veteran planned to undergo a liver biopsy.

The veteran was admitted to the postanesthesia care unit in 
September 2002 for a liver biopsy to stage the severity of 
the liver injury secondary to his chronic Hepatitis C 
infection.  The veteran then began an interferon regimen.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2003).  In a letter dated September 2002, the RO 
informed the veteran of the requirements to prove his claim 
for service connection.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2003). The September 2002 letter informed the 
veteran that VA would assist in obtaining medical records, 
employment records, or records from other Federal agencies.  
The July 2003 letter also informed the veteran that it is the 
RO's duty to aid in the development of private lay or medical 
evidence.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2003).  The September 2002 letter informed the veteran what 
the evidence must show to establish entitlement for service 
connected compensation benefits, and requested that the 
veteran complete, sign and return the VA Forms 21-4142 to 
authorize the RO to obtain his medical records.  The July 
2003 letter requested the veteran submitted the names, 
locations and dates of any hospitalizations during service.  
The letter also stated that hospital records are maintained 
separately and must be requested from a different source than 
service medical records.  The letter requested the veteran 
submit statements from persons who knew him when he was in 
service and knew of any disorder he had while on active duty.  
Additionally, the RO requested any of the following that were 
pertinent:  records and statements from service medical 
personnel; employment physical examinations; medical evidence 
from hospitals; clinics and private physician treatment since 
military service; pharmacy prescription records; insurance 
examination reports.  The RO requested that the veteran 
return a VA Form 21 - 4142 for each record requested.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2003).  Even though the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his gastrointestinal disorder.  There 
are no outstanding records to obtain.  When the veteran has 
provided information about where he was treated for his 
claimed conditions, the VA has obtained said records.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim. 

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 
16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disorder is the result of a disease or 
injury that either began in or was aggravated by service.  
See 38 U.S.C.A. §1131 (West 2002).  Service connection may 
also be granted for certain chronic diseases, including 
peptic ulcers, if it manifests itself to a compensable degree 
within one year of leaving service.  See 38 C.F.R. §§ 3.307, 
3.309 (a) (2003).  The mere fact of an in-service disease or 
injury is not enough; there must be chronic disorder 
resulting from that disease or injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b) (2003).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2003). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.  In the present case, 
the veteran is presumed sound.  The entrance examination 
conducted in March 1979 did not indicate any pre-existing 
medical condition.

The evidence demonstrates that the veteran has a current  
gastrointestinal disorder.  He was diagnosed with GERD in 
April 2002 and continues to receive treatment for his stomach 
disorder.  However, the evidence does not show that he was 
seen for a stomach disorder in service or within the first 18 
years following service.  The veteran's states that he his 
GERD began in service, but he is not a physician, and he 
concedes that no medical reports showing treatment or 
diagnosis for GERD earlier than 2002 exist.

The RO requested the veteran's service medical records in 
September 2002.  The response indicated that the records were 
initially not available, but that the file had been 
reconstructed.  The reconstructed file consisted of the 
Standard Form 88 entrance examination, one clinical record 
and an immunization chart.  The Court has held that where, as 
here, "service medical records are presumed destroyed ... the 
Board's obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule, is 
heightened."  See 38 U.S.C.A §  5107(b); see also O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).
Pursuant to O'Hare, the RO sent the veteran a second letter 
in July 2003 requesting that he submit any additional 
information to help substantiate his claim.  Id.  This 
request included the names, locations and dates of any in-
service treatment, lay statements of people who the veteran 
spoke to regarding his condition, records and statements from 
service medical personnel, employment physical examinations, 
medical evidence from hospitals, clinics and private 
physicians of treatment since military service, pharmacy 
prescription records and insurance examination reports.  The 
veteran has submitted no additional evidence.  In a statement 
dated August 2003, the veteran stated that he had no further 
evidence to submit.

The Court of Appeals for Veterans Claims (Court) has held 
that the VA has a statutory duty to assist the veteran in 
obtaining military records.  See Jolley v. Derwinski, 1 
Vet.App. 37, 39-40 (1990).  Despite numerous attempts by the 
RO, additional evidence regarding the veteran's military 
record was not located.  The RO's actions constitute a 
"reasonably exhaustive search" of all available options.  
See Dixon v. Derwinski, 3 Vet.App. 261, 263 (1992).  The RO 
has satisfied the duty to assist the veteran through its 
actions.  See also Layno v. Brown, 6 Vet.App. 465, 469 
(1994); Garlejo v. Derwinski, 2 Vet.App. 619, 620 (1992).

The VA shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit.  The VA is not required, however, to 
provide assistance to a veteran if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 U.S.C.A. §§  5103, 5103A (West 2002).  A VA 
medical examination would not aid in substantiating this 
claim.  The veteran alleged that he received treatment for a 
stomach disorder in service, but was unable to substantiate 
his claim.  Although the veteran's private medical records 
from 2002 indicate he suffered from a stomach disorder, this 
does not bear on the question of when his condition began.  
There is no medical evidence indicating that the veteran was 
seen for his stomach disorder prior to 2002.  Although the 
veteran claims that his gastrointestinal disorder is related 
to service, he is not a medical professional who can make 
such a determination.  The veteran is competent to describe 
symptoms he had during service, but as a layperson, he is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).
In summary, the veteran does not have a disorder for which 
service connection may be granted.  The preponderance of the 
evidence is against the veteran's claim.  Therefore, the 
benefit of the doubt doctrine is not applicable and his claim 
must be denied. See 38 U.S.C.A. 5107(a).


ORDER


Entitlement to service connection for a gastrointestinal 
disability is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



